The court is of opinion that the "unlimited powers" given to the trustees under the will of William G. Weld mean full powers of management and of investment and of re-investment, except as to the railroad bonds, which are to be retained until they can be sold at par.
Subject to this exception, the trustees were to have full power of sale in their discretion.
If, however, it should appear at any time that said bonds were diminishing in value and that they should be sold to prevent shrinkage and loss to the estate, undoubtedly the court could order a sale, notwithstanding the provisions of the will, since the evident expectation of the testator was that the bonds were to appreciate and not to depreciate.